Citation Nr: 0908073	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased rating for service-connected 
bilateral heel spurs with plantar fasciitis, evaluated as 10 
percent disabling prior to July 19, 2006, and as 30 percent 
disabling thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from October 1988 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In March 2004, the RO denied a claim for service connection 
for synovitis, left knee, and denied a claim for an increased 
rating for service-connected bilateral heel spurs with 
plantar fasciitis, evaluated as 10 percent disabling.  The 
Veteran appealed, and in March 2007, the RO increased the 
Veteran's evaluation for bilateral heel spurs with plantar 
fasciitis to 30 percent with an effective date of July 19, 
2006.  In May 2008, the RO denied a claim for service 
connection for an "S1-L5 spinal condition."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In December 2008, the Veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

Subsequent to the Veteran's hearing, additional private 
medical records were submitted, some of which refer to leg 
length discrepancy that was to be further evaluated.  To the 
extent that this separately ratable condition raises a new 
claim for service connection, such is referred to the RO for 
appropriate action.    


FINDINGS OF FACT

1.  A lumbar spine disability and a left knee disability were 
not caused or aggravated by service or by a service-connected 
disability.  

2.  Prior to July 19, 2006, the Veteran's bilateral heel 
spurs with plantar fasciitis are productive of complaints of 
pain, and  swelling, but not severe bilateral acquired 
flatfoot, with objective evidence of marked deformity, pain 
on manipulation and use accentuated an indication of swelling 
on use, and characteristic callosities.  

3.  As of July 19, 2006, the Veteran's bilateral heel spurs 
with plantar fasciitis are productive of pain, inversion, and 
the need for insoles, but not marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disability, and a left knee disability, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Prior to July 19, 2006, the criteria for a rating in 
excess of 10 percent for bilateral heel spurs with plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5276 (2008).

3.  As of July 19, 2006, the criteria for a rating in excess 
of 30 percent for bilateral heel spurs with plantar fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that in December 2008, the Veteran 
submitted additional evidence to the Board, together with a 
waiver of RO review of this evidence.  Accordingly, a remand 
for the RO to consider this evidence is not required.  See 38 
C.F.R. § 20.1304(c) (2008).  

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a lumbar spine disability, and a left knee disability, with 
both claims to include as secondary to service-connected 
disability.  During her hearing, held in December 2008, she 
essentially testified that she has an altered gait due to her 
service-connected foot and left ankle disabilities, and that 
she believes that they have caused or aggravated lumbar spine 
and left knee disabilities.  She further appears to have 
asserted that she had symptoms of a lumbar spine disability 
during service, such as lower extremity weakness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the United States Court of Appeals for Veterans 
Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Service connection is currently in effect for bilateral heel 
spurs with plantar fasciitis; hysterectomy with bilateral 
salpingo-oophorectomy; degenerative joint disease (DJD) of 
the left shoulder; degenerative joint disease of the left 
hip; degenerative joint disease and aseptic necrosis of the 
left ankle; tinnitus; left ear hearing loss; perforation of 
the right tympanic membrane; and endometriosis.  

The Veteran's service treatment records show that in March 
1998, she was treated for complaints that, "My entire left 
side hurts."  The reports note a history of LBP (low back 
pain) and complaints of numbness starting at the top of her 
back running down to her left calf, and popping of the left 
knee.  There was no diagnosis.  A Medical Evaluation Board 
(MEB) report, dated in June 1998, shows that her spine and 
lower extremities were clinically evaluated as normal.  In an 
associated "report of medical history," she denied having 
had recurrent back pain, or a "'trick' or locked knee."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1999 and 2008.  This 
evidence includes VA progress notes, dated between 2000 and 
2006, which show that she was repeatedly noted to be 
overweight.  Beginning in March 2002, she received treatment 
for left knee symptoms, and in July 2002, an examiner 
indicated that it was suspected that she had an internal 
derangement.  A November 2003 progress note indicates that 
she needed to lose weight.  A VA joints examination report, 
dated in January 2004, contains a diagnosis of synovitis, 
left knee.  The examiner stated that it is less likely than 
not that the claimed left knee condition is related to the 
Veteran's left hip or ankle condition.  

Reports from R.L.A., M.D., dated between 2002 and 2003, show 
the following: a magnetic resonance imaging (MRI) study for 
the left knee, dated in September 2002, contains an 
impression of "small anterior knee joint effusion.  Exam is 
otherwise unremarkable"; a September 2002 report contains an 
impression of internal derangement, left knee; a December 
2002 report shows treatment for left knee pain.  On 
examination, she walked without a limp.  There was no 
effusion and the knee was stable.  The impression was 
meniscal attachment injury and synovitis to the left knee.  
An August 2003 X-ray report for the left knee notes mild 
degenerative changes, and that internal derangements were not 
excludable.  

Reports from E.A.K., D.P.M., dated in 2008, show that the 
Veteran was noted to have a left lower extremity that was 
shorter than her right lower extremity, and sciatica.  An 
April 2008 lumbosacral spine X-ray report notes a loss of 
lordotic curvature, and a partially transitional first sacral 
segment.  The vertebral body heights and intervertebral disc 
spaces were maintained.  An October 2008 MRI scan for the 
lumbosacral spine notes normal contour and alignment, with 
maintenance of the vertebral body heights and intervertebral 
disc spaces, no focal disc pathology, and unremarkable 
paraspinal soft tissues.  An October 2008 leg length 
scanagram indicates that her left lower extremity is one 
centimeter longer that her right lower extremity.  An October 
2008 report indicates that there was no impingement of the 
nerve roots, which were healthy, and that, "there really is 
no evidence of any back problem as far as we can tell from 
the MRI but clearly she is having some sciatica type symptoms 
as well as left lower extremity pain and symptoms."  The 
relevant assessment was sciatica.  

A report from M.R.R., D.C., dated in September 2008, states 
that the Veteran has severe degeneration at the L5 disc 
level, and fusion of L5 to S1, with probable degeneration at 
L4.  

The Board finds that the claims must be denied.  The Veteran 
received treatment for low back and left knee symptoms on one 
occasion during service; she was not diagnosed with a lumbar 
spine or left knee disorder at that time.  In addition, 
neither a lumbar spine disorder, nor a left knee disorder, 
was noted in her MEB report, dated shortly prior to 
separation from service.  Therefore, neither a lumbar spine 
disorder, nor a left knee disorder, is shown during service.  
See 38 C.F.R. § 3.303.  

The first evidence of either a lumbar spine disorder, or a 
left knee disorder, is dated no earlier than March 2002.  
This is about 21/2  years after separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has a lumbar spine disorder, or a left knee disorder, 
that was caused or aggravated by her service, or by a 
service-connected condition.  See 38 C.F.R. §§ 3.303, 3.310; 
Allen.  In this regard, the only competent opinion of record 
is found in the January 2004 VA examination report, and this 
opinion weighs against the claim for service connection for a 
left knee disability.  Finally, the evidence is insufficient 
to show that arthritis of the lumbar spine, or left knee, was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
lumbar spine disability, and a left knee disability, were 
caused by service that ended in 1999, or were caused or 
aggravated by a service-connected disability.  In this case, 
the Veteran's service treatment records do not show treatment 
for either of the claimed conditions, other than one 
treatment in 1998 which did not result in a diagnosis.  There 
is no competent evidence to show that either a lumbar spine 
disorder, or a left knee disorder, was caused or aggravated 
by service, or by a service-connected disability.  As such 
the service treatment records, and the medical evidence, 
outweigh the Veteran's contentions that she has the claimed 
conditions that are related to her service, or to a service-
connected disability.  

II.  Increased Rating

During her hearing, held in December 2008, the Veteran 
essentially testified that she has such symptoms as foot 
swelling and pain, that her shoes sustain uneven wear due to 
her altered gait such that she must buy new shoes about every 
two months, that she wore inserts, and that she frequently 
must remove her shoes at work.  

In October 2003, the Veteran filed her claim for an increased 
rating.  In March 2004, the RO denied the claim for an 
increased rating for service-connected bilateral heel spurs 
with plantar fasciitis, evaluated as 10 percent disabling.  
The Veteran appealed, and in March 2007, the RO increased the 
Veteran's evaluation for bilateral heel spurs with plantar 
fasciitis to 30 percent, with an effective date of July 19, 
2006.  Since this increase did not constitute a full grant of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The RO has evaluated the Veteran's bilateral heel spurs with 
plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5099-5276.  The Rating Schedule does not include a 
specific diagnostic code that addresses heel spurs with 
plantar fasciitis, and that disability has been rated by 
analogy to Code 5276 (for acquired flatfoot).  See 38 C.F.R. 
§ 4.20 (When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous).  Under DC 5276, a 10 percent rating  is warranted 
for flatfoot, acquired, moderate; weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent evaluation is assigned respectively 
for severe bilateral acquired flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2008).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).  

A.  Prior to July 19, 2006

The relevant medical evidence includes a VA foot examination 
report, dated in January 2004, which shows that the Veteran 
complained of foot pain and swelling.  The report indicates 
that there were no flare-ups, and that she used  bilateral 
insoles, but that she did not wear her insoles due to 
swelling much of the time.  There was no history of foot 
surgery.  On examination, there was some tenderness; however, 
the ranges of motion in the feet were unaffected.  The report 
indicates that the joints were not painful on motion, nor was 
there additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no edema.  Gait was normal.  There were no 
callosities or breakdown.  There were no skin or vascular 
changes.  Posture on standing and rising was normal.  There 
was no hammertoe, claw foot, or high arch.  The diagnosis was 
bilateral plantar fasciitis.  

VA progress notes, dated between 2002 and prior to July 19, 
2006, show that the Veteran occasionally received treatment 
for symptoms that included foot pain, and lower extremity 
edema.  The relevant assessments were foot pain, edema, and 
"peripheral edema, intermittently symptomatic."  She was 
noted to be overweight, and weight loss was recommended.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met.  The January 2004 VA 
examination report shows that the Veteran had a normal gait, 
and that posture on standing and rising was normal.  There 
was no edema, callosities, breakdown, skin or vascular 
changes.  There was no painful motion, nor was there 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In 
summary, the competent and probative evidence does not show 
that the Veteran has objective evidence of such symptoms as 
marked deformity, accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities.  Accordingly, the criteria for a rating in 
excess of 10 percent under DC 5276 have not been met, and the 
claim must be denied.  38 C.F.R. § 4.7.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the Veteran's assessments 
include foot pain, and the Veteran has been noted to wear 
insoles.  However, the Veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the Veteran is 
most appropriately evaluated at the 10 percent rate under DC 
5276.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot, and malunion or 
nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not 
for application.  38 C.F.R. § 4.71a, DC 5278, 5283 (2008).  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)(VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions).

B.  As of July 19, 2006

A VA foot examination report, dated in July 2006, indicates 
that the examination was performed on July 19, 2006.  This 
report shows that the Veteran complained of foot pain, with 
associated swelling and stiffness, aggravated by walking.  
She reported using ibuprofen and flexeril, with little 
relief.  She complained of flare-ups at the end of the day, 
with the need to change her posture.  She stated that she 
elevated her feet and took rest breaks.  The report indicates 
that she did not use assistive devices, and that there was no 
history of surgery.  She wore hi-top shoes with insoles.  She 
complained that she took off from work two to three times per 
month due to foot pain.  On examination, the toes had no 
abnormalities.  There was mild to moderate pain on plantar 
flexion.  There was additional limitation due to pain on 
repetitive use, but no change in function and no change in 
range of motion.  There was no edema and no instability.  The 
feet were tender at the medial planter borders and also 
underneath in the plantar aspect of the metatarsal area, and 
in the calcaneal area.  Gait was positively antalgic due to 
favoring the left lower extremity.  The right shoe had more 
wear on it than the left shoe.  There were no skin or 
vascular changes.  She was able to rise on her toes and 
heels, with pain.  There were no hammertoes, high arch, 
clawfoot, or other deformities.  She did not have flat feet.  
The diagnosis noted bilateral heel spurs with plantar 
fasciitis.  

VA progress notes, dated after July 19, 2006, show that the 
Veteran received several treatments for symptoms that 
included foot pain.  The assessments noted a "limb length 
difference, left shorter than right," sciatica, and 
bilateral foot pain.  

Reports from E.A.K., D.P.M., dated in 2008, show that the 
Veteran received treatment for complaints that included foot 
pain.  These reports indicate that the Veteran was bearing 
much weight on her right lower extremity, and that she had 
severe inversion of both feet.  She was also noted to appear 
to be trying to compensate for a significant limb length 
inequality.  She was provided with 1/4-inch valgus posts, and 
was given Prednisone.  The assessments were "peroneal 
tendinitis, particularly on the left," uncompensated rear 
foot varus deformity both feet, probably limb length 
inequality with left longer than right, and sciatica.  An X-
ray report for the left foot notes, in relevant part, that 
there was no evidence of fracture, dislocation, or 
subluxation.  

The claims files include three lay statements, dated between 
June and July of 2008, in which the authors assert that the 
Veteran has significant foot pain, and that she requested her 
own printer at work so that she would not have to walk as 
much.  

Unfortunately, the Board finds that the claim must be denied 
since the current symptomatology fit squarely with the 30 
percent rating assigned.  The Board has considered the lay 
statements provided as well as the Veteran's hearing 
testimony.  As noted above, the 30 percent rating assigned 
contemplates a severe disorder.  For a higher rating, a more 
severe degree of disability, characterized as "pronounced" 
must be shown, and such symptoms or findings are not 
demonstrated.  

The Veteran's foot disability is shown to be productive of 
inversion of her feet.  However, for a higher rating, marked 
inward displacement and severe spasm of the tend achillis on 
manipulation must also be shown.  Physical findings within 
the medical records reveal some tenderness, with no edema, 
instability, skin changes, or vascular changes - there is no 
documentation of severe spasm.  She was able to rise on her 
toes and heels, with pain.  Nevertheless, the medical reports 
do not indicate extreme tenderness of plantar surfaces.  In 
summary, the findings are insufficient to show that the 
criteria for a rating in excess of 30 percent under DC 5276 
have been met, and the claim must be denied.  

Finally, as there is no evidence of acquired claw foot, the 
criteria for a rating in excess of 30 percent under DC 5278 
are not shown to have been met.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.   Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran has referred to how her feet affect 
employment, the Board has considered whether a referral for 
extraschedular consideration is warranted in this case.   
Such referral is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

In the instant case, the schedular criteria applicable to the 
Veteran's claim encompass the manifestations of the Veteran's 
disability, including pain, tenderness, deformity and the 
need for appliances or special shoes.  The Board finds that 
the Veteran's level of disability and symptomatology, as 
explained above, are reasonably described by the rating 
criteria and that the Veteran's disability level and 
symptomatology are both addressed and properly evaluated 
under the schedular criteria.  Hence, no further analysis is 
indicated.  Referral for extraschedular consideration is not 
warranted.

III.  VCAA

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA has made all reasonable efforts to assist the Veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in September 2003 (service 
connection for a left knee disability), and February 2008 
(service connection for a lumbar spine disability), the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.  

With regard to the increased rating claim, neither of the 
VCAA notices discussed this claim, or the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify her of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication, as VA 
sent the Veteran a corrective notice in May 2008, as VA has 
also obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
46.  The Veteran also demonstrated actual knowledge of what 
was needed to support the claims, including that of service 
connection on a secondary basis.  Specifically, a review of 
the appellant's representative's submissions, received in 
November and December of 2008, shows that these submissions 
were filed subsequent to the March 2005 Statement of the 
Case, the May 2008 corrective notice, and the June 2008 
Supplemental Statement of the Case, all of which listed the 
relevant criteria for an increased rating or service 
connection on the claimed bases.  In addition, in December 
2008, the Veteran was afforded a hearing in which she 
testified as to her foot symptoms and all aspects of her 
service connection claim.  These actions by the Veteran, and 
her representative, indicate actual knowledge of the evidence 
necessary to substantiate the claim, as well as the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
Veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and she, or 
those acting on her behalf, have had a meaningful opportunity 
to participate in the development of her claim, the Board 
finds that no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service treatment records, 
as well as VA and non-VA medical records.  With regard to the 
claim for an increased rating, the Veteran has been afforded 
two examinations.  

With regard to the service connection claims, the Veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained.  In this regard, the opinion in the 
January 2004 VA examination report discussed the lack of a 
relationship between the claimed left knee disability and the 
Veteran's service-connected left ankle and left hip 
disabilities, but it did not discuss the Veteran's service-
connected foot disabilities.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was not diagnosed with a lumbar 
spine disorder, or a left knee disorder, during service, and 
neither of these conditions is shown for about 21/2 years until 
after separation from service.  In addition, there is no 
competent evidence to show that either a lumbar spine 
disorder, or a left knee disorder, was caused or aggravated 
by service, or by a service-connected disability.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the service and post-service medical record 
provides evidence against these claims.  Decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and that any 
violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


